[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                             No. 11-10294               ELEVENTH CIRCUIT
                         Non-Argument Calendar             MARCH 1, 2012
                       ________________________              JOHN LEY
                                                              CLERK

                D.C. Docket No. 8:09-cv-02628-JDW-TBM

EMMANUEL EBEH,

                                                           Plaintiff-Appellant,

                                  versus

ST. PAUL TRAVELERS,
CHARTER OAK FIRE INSURANCE COMPANY,
PAT REDMOND,
JOHN MIKOS,
Dr.,
LAKESIDE OCCUPATIONAL MEDICAL CENTER, P.A.,

                                                        Defendants-Appellees,

METRO STORAGE, LLC,
Parent Company, et al.,

                                                                  Defendants.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________
                             (March 1, 2012)
Before CARNES, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Emmanuel Ebeh, an African American male proceeding pro se, filed a

lawsuit against St. Paul Travelers, Charter Oak Fire Insurance Company, and Pat

Redmond alleging breach of contract, intentional infliction of emotional distress,

violation of Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat.

§ 501.201 et seq., and race discrimination under 42 U.S.C. § 1981. The district

court dismissed Ebeh’s complaint for lack of subject matter jurisdiction. This is

Ebeh’s appeal.

                                         I.

      Ebeh filed a complaint in federal district court alleging that the defendants

mishandled his request for workers’ compensation benefits by delaying payments

required by a “three party contract” and “intentionally depriv[ing]” him of

“entitled income.” As a result of that alleged breach of contract, Ebeh could not

pay his rent, was evicted from his home, and lost all of his personal possessions.

He asserts that the defendants’ conduct was “outrageous” and “utterly intolerable

in a civilized society.”

      The defendants moved to dismiss the complaint for lack of subject matter

jurisdiction. They argued that all of Ebeh’s claims derived from work-related

                                         2
injuries and noted that Florida’s Workers’ Compensation Act, Fla. Stat. § 440.11,

provides the exclusive legal remedy for on-the-job injuries suffered by workers in

Florida. The district court agreed and dismissed the complaint. It reasoned that

Ebeh’s claims fell within the scope of the Act, which meant that Florida’s circuit

courts would lack subject matter jurisdiction over Ebeh’s claims. And where

Florida’s state courts lack jurisdiction over an employee’s work-related claims, a

federal district court also lacks jurisdiction over those claims and any other claims

for damages not available under Florida’s workers’ compensation scheme.

                                         II.

      “We review de novo a district court’s finding that it lacks subject matter

jurisdiction.” Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009).

      Florida’s Workers’ Compensation Act provides the “exclusive” remedy for

an employee with a grievance against an employer or the employer’s workers’

compensation carrier. Fla. Stat. § 440.11(1), (4). Under that statute, “the

employee relinquishes certain common-law rights with regard to negligence in the

workplace and workplace injuries in exchange for strict liability and the rapid

recovery of benefits.” Aguilera v. Inservices, Inc., 905 So. 2d 84, 90 (Fla. 2005);

see also Cramer v. Florida, 117 F.3d 1258, 1262 n.9 (11th Cir. 1997) (noting that




                                          3
the Act “expressly preempts common law tort remedies for on-the-job injuries

suffered by workers in Florida”).

      The only exception to the Act’s exclusivity is “intentional tortious conduct.”

Aguilera, 905 So. 2d at 90; see also id. at 91 (stating that Florida’s workers’

compensation “system does not declare an ‘open season’ with regard to intentional

torts against workers”). An employee with an intentional tort claim against an

employer or an employer’s workers’ compensation carrier may bring suit in

Florida circuit court to recover damages. See id. at 92. Otherwise, the circuit

court lacks jurisdiction over the employee’s claims. See Old Republic Ins. Co. v.

Whitworth, 442 So. 2d 1078, 1079 (Fla. 3rd DCA 1983); see also Sanders v. City

of Orlando, 997 So. 2d 1089, 1093 (Fla. 2008) (noting that Florida state courts

have “uniformly held . . . that [Florida circuit] courts have no subject matter

jurisdiction to adjudicate disputes involving workers’ compensation issues”).

      We have held that where Florida’s circuit courts lack jurisdiction over an

employee’s work-related claims because of the Act, a federal district court also

lacks jurisdiction to consider those claims and any other claims “for additional

damages over and above the relief that can be obtained” in the state workers’

compensation proceedings. Connolly v. Md. Cas. Co., 849 F.2d 525, 528 (11th

Cir. 1988). Thus, if a plaintiff does not escape the exclusive force of Florida’s

                                          4
Workers’ Compensation Act by alleging a viable intentional tort claim, a federal

district court lacks jurisdiction to adjudicate the case. Id. at 528.

                                          III.

      We agree with the district court that Ebeh’s complaint does not sufficiently

allege an intentional tort, so the exclusivity of Florida’s workers’ compensation

scheme deprived the court of subject matter jurisdiction. Although Ebeh’s

complaint uses the proper legal terminology to describe an intentional infliction of

emotional distress claim, the alleged facts underlying that claim establish nothing

more than breach of contract and unreasonably delayed payments. The gravamen

of his complaint is that he was a beneficiary of a “three party contract” and the

defendants “deprived him of a regular entitled income which caused [him] to be

unable to pay his bills and support his family.” Those facts do not support a cause

of action for intentional infliction of emotional distress, regardless of the legal

terminology that Ebeh uses to couch his allegations. “[A] complaint requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1261 (11th

Cir. 2009) (quotation marks omitted); see also Connolly, 849 F.2d at 526 (“[A]

compensation claimant cannot avoid the exclusivity of [Florida’s Workers’

Compensation Act] and transform a delay in payments into an actionable tort

                                           5
cognizable in the Circuit Court simply by calling that delay outrageous,

fraudulent, deceitful, or an intentional infliction of emotional distress.”).

       Because Ebeh’s complaint does not allege sufficient facts to establish a

facially plausible intentional tort action, his claims fall within the scope of

Florida’s Workers’ Compensation Act. That statute provides his exclusive

remedy.1

               AFFIRMED.




       1
          The district court also lacks jurisdiction over Ebeh’s 42 U.S.C. § 1981 claim because
there is no legal basis for asserting that claim apart from the alleged violations of Florida’s
workers’ compensation laws, and the remedy for those violations “cannot rise above the
exclusive remedy provided by the Florida statutes.” Connolly, 849 F.2d at 528.

                                                6